656 S.E.2d 851 (2008)
COOKS
v.
The STATE.
No. A07A1633.
Court of Appeals of Georgia.
January 14, 2008.
*852 George B. Peters Jr., Athens, for appellant.
Jackson E. Cox II, Solicitor-General, for appellee.
BERNES, Judge.
A Burke County jury convicted Kelvin Cooks of criminal trespass and simple battery. On appeal, Cooks contends that the trial court erroneously admitted evidence of his prior difficulties with the victim. We disagree and, for the reasons that follow, affirm his convictions.
Viewed in the light most favorable to the verdict, the evidence at trial shows that Cooks and the victim were embroiled in a bitter custody and visitation dispute involving their five-year-old daughter. Cooks had been physically abusive to the victim on numerous occasions. On one occasion, Cooks attempted to force his way into the victim's residence after which the victim and the police forbade Cooks from returning to the residence.
Cooks nevertheless went to the victim's residence on the morning of August 2, 2005. When the victim opened the front door of the residence, Cooks grabbed her arm and attempted to pull her out of the residence. The victim struggled with Cooks and in the process injured her arm. The victim escaped Cooks's grasp and called 911. Cooks meanwhile remained on the property and tried to gain entry to the residence through the windows and the back door. He absconded from the scene when an investigator with the Department of Family and Children Services, who had observed the incident, began blowing her car horn.
He was subsequently arrested and his trial and conviction ensued. Cooks argues that his conviction should be reversed because the trial court admitted evidence of his prior difficulties with the victim without prior notice, a hearing, and a limiting jury instruction. We discern no error.
Prior difficulties between a defendant and the victim are not subject to the notice requirements of Uniform Superior Court Rule 31. Wall v. State, 269 Ga. 506, 507-510(2), 500 S.E.2d 904 (1998). See also Camphor v. State, 272 Ga. 408, 411(4), 529 S.E.2d 121 (2000); Parker v. State, 283 Ga. App. 714, 721(4), 642 S.E.2d 111 (2007). Furthermore, a trial court is not required to give the jury a limiting instruction on prior difficulties evidence in the absence of a request. State v. Belt, 269 Ga. 763, 765, 505 S.E.2d 1 (1998). Because the record fails to show that Cooks made such a request, no error has been shown. Id.
Judgment affirmed.
BLACKBURN, P.J., and RUFFIN, J., concur.